                         Case: 20-11883             Doc: 54-1         Filed: 10/08/20          Page: 1 of 1

                                                      Notice Recipients
District/Off: 1087−5                       User: dmcge                            Date Created: 10/8/2020
Case: 20−11883                             Form ID: pdf001                        Total: 46


Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Kenneth R Payne          211 N 7th         Mountain View, OK 73062
jdb         Stephanie L Payne         211 N 7th         Mountain View, OK 73062
ust         United States Trustee        United States Trustee         215 Dean A. McGee Ave., 4th Floor         Oklahoma City,
            OK 73102
cr          Synchrony Bank          c/o PRA Receivables Management, LLC              PO Box 41021         Norfolk, VA 23541
tr          Lonnie D Eck         PO Box 2038           Tulsa, OK 74101
cr          Ford Motor Credit Company, LLC.             PO Box 62180          Colorado Springs, CO 80962
cr          Bank of Commerce           1601 W Commerce             Duncan, OK 73533−8981
aty         Brock Z Pittman         Christensen Law Group           3401 NW 63rd Street Suite 600         Oklahoma City, OK
            73116
aty         J. Clay Christensen        Christensen Law Group, P.L.L.C.           The Parkway Building        3401 NW 63rd Street,
            Suite 600        Oklahoma City, OK 73116
aty         Jeffrey E. Tate       Christensen Law Group, P.L.L.C.           3401 N.W. 63rd Street, Suite 600       Oklahoma City,
            OK 73116
aty         Joey Don Schmidt          Central Law Office          P.O. Box 720633         Norman, OK 73070
aty         Jonathan M Miles         Christensen Law Group, P.L.L.C.            The Parkway Building        3401 NW 63rd Street,
            Suite 600        Oklahoma City, OK 73116
aty         Roger D. Everett        Everett, P.C.        508 W Vandament Suite 300           Yukon, OK 73099
smg         Oklahoma Employment Security Commission                PO Box 53039          Oklahoma City, OK 73152−3039
6466735     American Express          PO Box 981537           El Paso TX 79998
6479206     American Express National Bank            c/o Becket and Lee LLP         PO Box 3001         Malvern PA
            19355−0701
6466736     Atwoods Synchrony Bank            PO Box 960061           Orlando FL 32896
6466737     Bank of Commerce           co Christensen Law Group PLLC             3401 NW 63rd St Ste 600        Oklahoma City OK
            73116
6466738     Bureau of Indian Affairs        PO Box 368          Anadarko OK 73005
6466739     Citicard        PO Box 6500         Sioux Falls SD 57117
6466740     Comanche County Healthcard Corp             PO Box 800058           Kansas City MO 64108
6466741     Comanche County Memorial Hospital              Southwest Anesthesia         PO Box 2309 Sec 4        Lawton OK
            73502
6470825     Discover Bank         Discover Products Inc          PO Box 3025         New Albany, OH 43054−3025
6466742     Discover Financial Services        PO Box 15316            Wilmington DE 19850
6466743     Farmers Cooperative Mill          PO Box 69          Carnegie OK 73015
6466744     Fifth Third Bank        5050 Kingsley Dr          Cincinnati OH 45227
6471923     Fifth Third Bank, N.A.        PO Box 9013           Addison, Texas 75001
6466745     Ford Motor Credit         PO Box 542000           Omaha NE 68154
6467444     Ford Motor Credit Company, LLC             Post Office Box 62180         Colorado Springs, CO 80962
6466746     Internal Revenue Service         PO Box 7346           Philadelphia PA 19101
6466747     JCMCB Card          PO Box 15369            Wilmington DE 19850
6474329     JPMorgan Chase Bank, N.A.           s/b/m/t Chase Bank USA, N.A.            c/o National Bankruptcy Services,
            LLC         P.O. Box 9013         Addison, Texas 75001
6466748     John Mace         237 N Washita St          Carnegie OK 73015
6466749     Jonathan Payne         193 Longhorn Trail          Ardmore OK 73401
6466750     Lawton Medi Equip           924 NW 38th St          Lawton OK 73505
6466751     Marshal Huser Family Medicine            3727 Legacy         Weatherford OK 73096
6466752     Memorial Medical GRP Heart Vascular             3106 NW Arlington Ave           Lawton OK 73505
6466753     Memorial Medical GRP Pathology             6115 Camp Bowie Blvd Suite 260            Fort Worth TX 76116
6469824     ONEMAIN MORTGAGE SERVICES, INC.                       PO BOX 3251          EVANSVILLE, IN 47731−3251
6466754     Oklahoma Tax Commission Legal Div              100 N Broadway Ave           Ste 1500       Oklahoma City OK
            73102
6466755     OneMain Financial          PO Box 64          Evansville IN 47701
6467094     PRA Receivables Management, LLC               PO Box 41021          Norfolk, VA 23541
6466756     Samantha Jackson MD PLLC              co American Collection Service         3100 SW 59th St        Oklahoma City OK
            73119
6487538     Synchrony Bank          c/o PRA Receivables Management, LLC              PO Box 41021         Norfolk VA 23541
6485592     WORKS AND LENTZ, INC., ON BEHALF OF                       SOUTHWEST ANESTHESIA                 3030 NW
            EXPRESSWAY, STE. 1300               OKLAHOMA CITY OK 73112
6466757     Weatherford Regional Hospital          PO Box 11407           Birmington AL 35246
                                                                                                                     TOTAL: 46
